Title: From Thomas Jefferson to Jean Jacques Combes-Dounous, 29 April 1808
From: Jefferson, Thomas
To: Combes-Dounous, Jean Jacques


                  
                     Sir 
                     
                     Washington Apr. 29. 08.
                  
                  Your favor of Mar. 14. 07. was duly recieved with the copy you were so kind as to send me of your excellent translation of Maximus of Tyre, for which I pray you to accept my thanks. peculiarly attached to the writings of the antients, and particularly their philosophical works, yet having little time to yield to that indulgence, I am under peculiar obligations to those who devote their time and science to the facilitating our understanding of those rich sources of delight. expecting ere long to retire to that state of tranquility so much more analogous to my partialities and pursuits I shall owe you new thanks for the pleasure I shall then have it in my power to derive from your very acceptable present. I salute you with great respect & esteem.
                  
                     Th: Jefferson 
                     
                  
               